Remark
	This Office action has been issued in response to amendments filed on 06/26/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard J. Cantor on June 17 2021 .
The application has been amended claims as follows:
16.	(Currently Amended)  A portable cart for collecting medical waste in a container, the portable cart comprising:
a mobile base for holding the container;
a frame attached to and located above the base, the frame having an opening positioned such that waste disposed into the container passes through the opening;
a sensor mounted to the frame for detecting metal objects disposed in the container, the sensor asserting a sensor signal when each of the metal objects passes through the frame opening that indicates an amount of metal content in the metal object; and
a processor coupled to the sensor and configured to:
based on the sensor signals, track a number of objects discarded into the container in each of a plurality of categories, each of the categories being associated with a different level of metal content; and
 in the portable cart for later reporting.

17.	(Cancelled)

18.	(Currently Amended)  The portable cart of claim [[17]]16, wherein the categories comprise a first category associated with a first level of metal content and a second category associated with a second level of metal content less than the first level of metal content, and further comprising an alarm coupled to the processor, wherein the processor is further configured to actuate the alarm responsive to detecting disposal of a metal object in the first category and to not actuate the alarm responsive to detecting disposal of a metal object in the second category.

19.	(Currently Amended)  The portable cart of claim 18, wherein the alarm is [[as]] an audible alarm, and further comprising a visual alarm coupled to the processor, wherein the processor is further configured to actuate the visual alarm responsive to detecting disposal of the metal object in the first category and to actuate the visual alarm responsive to detecting disposal of the metal object in the second category.

20.	(Previously Presented)  The portable cart of claim 19, further comprising a foot pedal coupled to the processor, wherein the processor is further configured to negate the actuation of the visual alarm responsive to actuation of the foot pedal.

21.	(Previously Presented)  The portable cart of claim 20, further comprising a switch mounted to the frame, wherein the processor is further configured to negate the actuation of the visual alarm responsive to actuation of the switch.

22.	(Previously Presented)  The portable cart of claim 21, wherein the foot pedal is positioned adjacent a first upright side of the cart, and the switch is positioned adjacent a second upright side of the cart opposite the first upright side.

23.	(Previously Presented)  The portable cart of claim 18, wherein the processor is further configured to:
receive a user-selection of the first category and a user-selection of the second category;

responsive to receiving the user-selection of the second category, actuate the alarm responsive to detecting disposal of the metal object in the first category and actuate the alarm responsive to detecting disposal of the metal object in the second category.

24.	(Currently Amended)  The portable cart of claim [[17]]16, further comprising a visual alarm including a plurality of separately actuated light segments, each of the light segments corresponding to a different one of the categories, and the processor is further configured to, responsive to detecting disposal of a metal object in any one of the categories, actuate the light segment corresponding to the one category.

25.	(Previously Presented)  The portable cart of claim 24, wherein the processor is further configured to, responsive to detecting disposal of a metal object in any one of the categories, actuate the light segment corresponding to the one category and the light segment corresponding to each category for which the associated level of metal content is less than the level of metal content associated with the one category.

26.	(Currently Amended)  The portable cart of claim [[16]]18, further comprising an RFID reader mounted to the frame for detecting tagged objects disposed in the container, the RFID reader asserting a reader signal when each of the tagged objects passes through the frame opening that indicates whether the tagged object is of a reusable an RFID detection alarm, wherein the processor is coupled to the RFID reader and the RFID detection alarm and is configured to actuate the RFID detection alarm responsive to detecting disposal of a tagged object of the reusable type based on the reader signals

27.	(Cancelled)


Allowable Subject Matter
	Claims 16,18-26 are allowable.

The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Clements (US Pat No. 5659247) directed metal detection device is disclosed and includes a housing defining a central aperture. An induction member is mounted to the housing and surrounds the aperture for generating an output voltage in response to the presence of a metal object near the induction member. A mechanism is provided for calibrating the induction member by comparing the output voltage to a reference voltage to establish a threshold voltage which is unaffected by transient fluctuations in the output voltage.. 
The prior art of record is different than the claimed invention because in the claimed invention based on the sensor signals, track a number of objects discarded into the container in each of a plurality of categories, each of the categories being associated with a different level of metal content; and store the tracked numbers in the portable cart for later reporting. This in view of the other limitations of claim 16 result in the claimed invention being novel and non-obvious.  Accordingly claims 16,18-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687